Citation Nr: 0718828	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-30 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss disability.

2.  Entitlement to a compensable increased rating for 
bilateral perforated tympanic membrane.

3.  Entitlement to an increased (initial) rating for post-
traumatic stress disorder (PTSD), now rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971, with service from August 1969 to August 1970 in the 
Republic of Vietnam during the Vietnam War.  He received 
multiple combat decorations and awards, including a Purple 
Hear, a Bronze Star medal, a Combat Infantry Badge, and a 
Vietnam Campaign Medal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 RO decision that denied the 
claims for increased ratings or left ear hearing loss and for 
perforated tympanic membranes.  The appeal also arises from 
an October 2004 RO decision that denied service connection 
for PTSD.  In March 2005, the RO awarded service connection 
and a 10 percent rating for PTSD.  The veteran continues to 
seek higher ratings for these disabilities.  He testified 
before the Board in April 2007.


FINDINGS OF FACT

1.  The veteran's service-connected left ear hearing loss 
disability is designated either as Roman Numeral V- or Roman 
Numeral VI-level disability for VA purposes (depending on the 
available methods for evaluations), and the non-service-
connected right ear is designated as Roman Numeral I.  These 
designations warrant only a noncompensable rating.  

2.  Service-connected bilateral perforated tympanic membranes 
involve residuals of scarring, but the maximum available 
rating is already in effect for that disability.

3.  PTSD is manifested by panic attacks, some sleep 
impairment every month, mid-level depression, anxiety, panic 
attacks, and recent worsening in his overall level of 
functioning.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Tables VI, VIa, VII, 4.86 
(2006).

2.  The criteria for a compensable rating for bilateral 
perforated tympanic membranes are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code (DC) 
6211 (2006).

3.  The criteria for a 30 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent letters in May 2004, March 2006, and April 2006; 
a rating decision in September 2004; statements of the case 
in March 2005 and July 2005; and supplemental statements of 
the case in January 2006 and June 2006.  The May 2004 RO 
letter preceded the RO's initial adjudication in September 
2004 on the hearing loss and tympanic membrane perforation 
rating claims and essentially satisfied VA's duties to notify 
the veteran with regard to evidentiary needs for increased 
rating claims, at least with regard to the hearing loss and 
tympanic membrane claims.  The above documents discussed 
specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  

While there was no such pre-adjudication notice with regard 
to the increased rating claim for PTSD, procedurally, there 
could not have been such notice because the claim before VA 
initially involved service connection.  The issue of the 
appropriate disability rating became an issue only after the 
RO awarded service connection.  In any event, the RO 
subsequently sent letters in March 2006 and April 2006 
regarding disability ratings and effective dates in general.  
And there was an RO adjudication after that as well (the June 
2006 supplemental statement of the case).  

Thus, VA has made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudications or even 
the final RO adjudication (the June 2006 supplemental 
statement of the case) is harmless.  The Board finds that 
even if there is any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudications, that defect is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claims with RO adjudication after receipt of the required 
notice.  VA effectively complied with all of the required 
elements under its duty to notify claimants prior to the last 
RO adjudication (the June 2006 supplemental statement of the 
case).

Moreover, any error in VA's notice to the veteran (which is 
initially presumed to be prejudicial) is in fact harmless.  
See Sanders v. Nicholson, __ F.3d. __, 2007 WL 1427720 (C.A. 
Fed. May 16, 2007) (No. 06-7001) (burden is on VA to show 
that error in notice was not prejudicial).  Any defective 
notice has not prejudiced the appellant in the essential 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, 2007 WL 1016989 
(C.A. Fed. Apr. 5, 2007) (No. 2006-7303); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  VA has also examined 
the veteran several times.  VA has fulfilled its duty to 
assist the appellant.  The Board now turns to the merits of 
the claims.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This applies 
to the claims for increased ratings for left ear hearing loss 
disability and for perforated bilateral tympanic membranes.  
However, with regard to PTSD, the veteran has timely appealed 
the rating initially assigned for PTSD.  Thus, as for PTSD, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the PTSD may 
have been more severe than at other times during the course 
of the appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Left ear hearing loss disability

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 C.F.R. § Part 4 (2006).  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and 
the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making a 
disability determination. 38 C.F.R. § 4.1.  But where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345(1992).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.  
Since service connection is in effect only for left ear 
hearing loss, the non-service-connected right ear is assigned 
a designation of Roman Numeral I.  38 C.F.R. § 4.85(f).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R.§ 4.85(a).

But there also is an alternative method for evaluating 
hearing loss under certain circumstances under the 
regulation, and the veteran's left ear hearing loss qualifies 
for such consideration.  Under the alternative method for 
evaluating hearing loss, when the puretone threshold at each 
of four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  

 (There is yet another method for evaluating hearing loss 
that meets certain criteria.  Under that alternative method, 
when the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b).  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
However, the veteran's left ear hearing loss does not meet 
the criteria for consideration under this particular method.)

In May 2005, the veteran testified before the RO that his 
hearing was about the same as when he underwent the VA 
examination in August 2004.  At the hearing before the Board 
in April 2007, he stated that his hearing had since worsened 
and that he now had to cock his head to hear conversations or 
watch lips in order to understand conversations.  However, he 
also indicated that he had not sought treatment since the 
August 2004 VA examination, and he reiterated that he had 
been advised to get hearings aids, which was the same advice 
that he had been given many years earlier.  Therefore, 
although the veteran indicated that his left ear hearing loss 
had worsened since the August 2004 VA examination, his 
description of his left ear hearing loss is almost exactly 
the same as in may 2005, when he testified that his hearing 
loss had not worsened since the August 2004 VA examination.  
For instance, both in May 2005 and in April 2007, the veteran 
indicated that he could not hear anything when lying on his 
right side.  

The veteran has submitted a non-VA audiogram.  This 
examination is not usable for VA purposes, in part because of 
the lack of a speech recognition ability score using the 
Maryland CNC test.  Nevertheless, the Board notes the 
following pure tone thresholds, in decibels, for the 
veteran's left ear hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
--
--
--
--
LEFT
45
60
60
70
85

The average was 69.  

Even if this examination were acceptable for VA purposes, it 
still would not support a compensable rating.  Since there is 
no speech discrimination score, only the alternative method 
under 38 C.F.R. § 4.86 would help interpret these examination 
results.  Under this alternative method, the left ear hearing 
loss would be designated as Roman Numeral V under Table VIa 
of 38 C.F.R. § 4.85.  When coupled with the Roman Numeral I 
designation for the non-service-connected right ear, this 
warrants only a noncompensable rating under Table VII of 
38 C.F.R. § 4.85.  

On an August 2004 VA examination, the veteran reported having 
sustained immediate hearing loss with ear drainage (left 
worse than right) after a land mine explosion in service.  He 
said that his hearing loss was constant and that he had 
supposed to receive hearing aids earlier in his life, but 
that he did not get them.  

On the accompanying VA audiological examination from August 
2004, pure tone thresholds for the left ear (the only 
service-connected ear) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
--
--
--
--
LEFT
50
60
70
75
90

The average was 74.  Speech recognition ability was 76 
percent for the service-connected left ear.  The diagnosis 
was severe mixed hearing loss for the left ear.  

Under the main method for evaluating hearing loss disability, 
the veteran's left ear hearing loss warrants a designation of 
Roman Numeral V under Table VI of 38 C.F.R. § 4.85.  When 
coupled with the Roman Numeral I designation for the non-
service-connected right ear, this warrants only a 
noncompensable rating under Table VII of 38 C.F.R. § 4.85.

Under the alternative method for evaluating hearing loss 
disability, the veteran's left ear hearing loss warrants a 
designation of Roman Numeral VI under Table VIa of 38 C.F.R. 
§ 4.85.  See 38 C.F.R. § 4.86.  But when coupled with the 
Roman Numeral I designation for the non-service-connected 
right ear, this warrants only a noncompensable rating again 
under Table VII of 38 C.F.R. § 4.85.

In sum, the Board is bound by the mechanical application of 
the criteria of 38 C.F.R. § 4.85.  Under either available 
method for evaluating hearing loss disability for VA 
purposes, the veteran's service-connected left ear hearing 
loss disability warrants only a 0 percent (or noncompensable) 
rating.  Since the preponderance of the evidence is against 
the claim, the "benefit-of-the-doubt" rule does not apply, 
and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Perforated tympanic membranes

On VA examination in August 2004, examination of the right 
ear revealed a diffusely scarred tympanic membrane and 
tympanum.  There were no inner ear infections.  On the left 
ear, the tympanic membrane and tympanum were also diffusely 
scarred, but with deformity.  There were no middle ear 
infections.  The diagnoses included hearing loss, tinnitus, 
and residuals of perforated tympanic membranes (with residual 
scarring bilaterally).  

The veteran's residuals of a ruptured bilateral tympanic 
membranes are currently assigned a noncompensable rating 
(that is, 0 percent).  See 38 C.F.R. § 4.87, DC Code 6211.  A 
noncompensable evaluation is the only rating available under 
DC 6211.  Consequently, the veteran is not entitled to an 
increased or compensable rating for this disability.  The 
Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1) in regard to extraschedular evaluation, but finds 
no evidence that the ruptured tympanic membrane alone has 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

PTSD

The veteran's service-connected PTSD is now rated 10 percent 
disabling, and he seeks a higher rating (as high as 50 
percent, according to his correspondence with VA).  He states 
that he has sleep problems, nightmares, memory problems, 
anxiety, and depression.
 
A 10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or for symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, DC 
9411.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Ibid.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Ibid.

A veteran's Global Assessment of Functioning (GAF) scale 
scores reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed.) (DSM-IV).

The veteran testified before the RO in May 2005 that he had 
twice-monthly panic attacks, anxiety, increased temper, and 
some memory problems.  He also described flashbacks and some 
irritability, and he recounted having problems with insomnia 
several times per month.  

The veteran has also been examined by VA for both 
adjudicative and treatment purposes.  

Initially, on a September 2004 VA PTSD examination, the 
veteran reported thinking about Vietnam daily, occasionally 
becoming upset, being tearful, feeling guilty, being 
occasionally nervous, and avoiding talking about Vietnam.  
However, the examining VA psychologist concluded that the 
veteran did not meet the criteria for PTSD or any other 
mental health problems.  He had a GAF scale score of 75 
because of "the general lack of symptoms aside from normal 
nervousness and worry associated with common environmental 
stressors," with minimal impact on social, vocational, and 
mental functioning. 

On VA PTSD examination in January 2005, the veteran became 
tearful when recounting his in-service stressors and 
experiences.  He was alert and oriented times three.  He was 
appropriately dressed and casually groomed.  His mood was a 6 
out of 10.  His affect was varied, friendly, and mood 
congruent.  Speech was within normal limits.  Though process 
was organized, coherent, and goal-oriented, without evidence 
of any disorder.  He denied suicidal and homicidal ideation, 
as well as hallucinations.  His memory appeared intact.  He 
reported having daily thoughts about Vietnam, which were 
occasionally disturbing.  He was tearful and felt guilty 
about surviving.  He reported having some unpleasant dreams 
about his Vietnam experience.  But he did not express any 
intense psychological distress or significant physical 
reactions to reminders of his PTSD experiences.  He did feel 
nervous.  He avoided some reminders of Vietnam and avoided 
discussing his experiences (except with other veterans).  
However, he also reported that he liked contacting soldiers 
from his old unit and had attended several reunions.  He 
described sleeping satisfactorily, with six to seven hours of 
sleep nightly, although he felt tired at times.  He described 
being easily irritated, having some increased startle 
response, and feeling nervous.  He felt his concentration was 
adequate, and he had no significant symptoms of depression.  
The diagnosis was PTSD with mild symptoms, mildly depressed 
mood, and some sleep difficulty, with a GAF scale score of 
70.  The examining VA psychologist concluded that the 
veteran's PTSD was mild and had interfered "minimally" with 
functioning in life.

Similarly, on VA psychiatric treatment in October 2005, his 
GAF scale score was again 70 according to a VA social worker.  
He had mild PTSD issues when remembering and talking about 
Vietnam, and he had some mild avoidance symptoms.  He 
reported having some problems with anger, but not major 
problems.  He had never lost employment due to anger, and he 
was still employed.  He also denied significant distress.  

Likewise, on additional psychiatric treatment in November 
2005, the same VA clinical social worker assessed mild PTSD 
symptoms, with only mildly anxious mood and mild depression.  
His mood was 6 out of 10 (as on the January 2005 VA 
examination).  However, his GAF scale score was now 50, which 
was a significant change from earlier evaluations.  According 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (DSM-IV), a 
GAF scale score of 50 denotes serious impairment, albeit at 
the higher end of the scale.

The veteran has denied receiving much treatment for his PTSD, 
and he is not on any medication for his PTSD.  Also, various 
examiner's have used the term "mild" or "minimal" to 
describe the veteran's PTSD symptoms and impairment.  
However, the Board must also take into consideration all the 
evidence of record, including the veteran's testimony about 
his symptoms, not just an examiner's assessment of the 
disability level at the moment of an examination.  See 
38 C.F.R. § 4.130(a).  The veteran testified before the Board 
in April 2007 that he had twice-weekly panic attacks, some 
memory lapses, and sleep problems several times per month, 
flashbacks, and depression.  Indeed, while VA examination 
reports have described the veteran's depressed mood as mild, 
they have also noted that it was in the mid-range of a scale 
of 1 to 10 for depression (specifically, a 6 out of 10).  
Where the evidence is in equipoise, including on such matters 
as the veteran's symptoms in this case, the Board gives the 
benefit of the doubt in favor of the claimant.  See 
38 U.S.C.A. § 5107(b) (West 2002).  Therefore, the Board 
concludes that the veteran's PTSD has warranted a 30 percent 
rating as of the November 2005 VA examination (when the GAF 
scale score had worsened significantly).

The Board is very mindful of the veteran's distinguished 
service in combat.  However, at the present time, his 
symptoms do not rise to a level that would warrant more than 
a 30 percent rating at this time.  The next higher available 
rating, a 50 percent rating, would require the presence of 
symptoms such as flattened affect, circumstantial speech, 
circumlocutory speech, circular speech, panic attacks several 
times per week, difficulty understanding complex commands, 
both long- and short-term memory impairment, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation or mood (at a higher level than contemplated by 
the lesser 30 percent rating, which encompasses depressed 
mood and anxiety), and difficulty in establishing and 
maintaining effective work and social relationships.  In this 
case, the veteran has described relying on other veterans as 
a sort of support system, but he has also described enjoying 
meeting other veterans and going to reunions.  And the other 
symptoms necessary for a 50percent rating are not present on 
any of the examinations, on any VA treatment records, or in 
the veteran's statements and testimony.  Thu, a 50 percent 
rating is not warranted at this time.

Thus, the weight of the evidence shows that the veteran has 
PTSD that now warrants a 30 percent rating, but not higher at 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  The Board has considered the "benefit-of-
the-doubt" in awarding this rating.  See 38 U.S.C.A. 
§ 5107(b).  


ORDER

1.  A compensable rating for left ear hearing loss disability 
is denied.

2.  An increased rating for bilateral perforated tympanic 
membranes is denied.

3.  An increased (initial) rating for PTSD is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


